Appellant in its petition for rehearing and amicus curiae
urge that the court did not consider the provisions of sec. 29-143, I. C. A., in granting respondent the right to inspect the books and records of appellant company, contending that that section of the statute requires a different showing than was held sufficient under sections 4758 and 4759 of the Compiled Statutes of Idaho, and in Pfirman v. Success Min. Co.,30 Idaho 468, 166 P. 216, in that now inspection may be only had "for any reasonable purpose." Both because of the nature of the action herein, and that the showing was sufficient under the statute, respondent was entitled to inspect the books, etc., as requested and the petition for rehearing is denied.
Budge, Morgan and Holden, JJ., concur.
Ailshie, J., did not sit at the hearing and took no part in the decision in this case.